EXHIBIT 10-3


AWARD AGREEMENT


PERFORMANCE SHARES


The Executive Compensation Committee of the TEGNA Inc. Board of Directors has
approved your opportunity to receive Performance Shares (referred to herein as
“Performance Shares”) under the TEGNA Inc. 2001 Omnibus Incentive Compensation
Plan (Amended and Restated as of May 4, 2010), as amended, as set forth below.


This Award Agreement and the enclosed Terms and Conditions effective as of
January 1, 2017, constitute the formal agreement governing this award.


Please sign both copies of this Award Agreement to evidence your agreement with
the terms hereof. Keep one copy and return the other to the undersigned.


Please keep the enclosed Terms and Conditions for future reference.



--------------------------------------------------------------------------------



Employee:    Location:    
Grant Date:    1/1/17


Performance Period Commencement Date:    1/1/17


Performance Period End Date:
12/31/19



Performance Share Payment Date:
On a date specified by the Committee that is within the first 90 days of 2020



Target Number of Performance Shares:     _____*




* The actual number of Performance Shares you may receive will be higher or
lower depending on the Company’s performance versus certain designated companies
and your continued employment with the Company, as more fully explained in the
enclosed Terms and Conditions.



--------------------------------------------------------------------------------

                            
TEGNA Inc.




________________________________        By: __________________________
Employee’s Signature                Name:
Title:





--------------------------------------------------------------------------------






PERFORMANCE SHARES
TERMS AND CONDITIONS
Under the
TEGNA Inc.
2001 Omnibus Incentive Compensation Plan (Amended and Restated as of May 4,
2010)




These Terms and Conditions, dated January 1, 2017, govern the right of the
employee (the “Employee”) designated in the Award Agreement dated coincident
with these Terms and Conditions to receive Performance Shares (referred to
herein as “Performance Shares”). Generally, the Employee will not receive any
Performance Shares unless the specified service and performance requirements set
forth herein are satisfied. The Performance Shares are granted under, and are
subject to, the TEGNA Inc. (the “Company”) 2001 Omnibus Incentive Compensation
Plan (Amended and Restated as of May 4, 2010), as amended (the "Plan"). Terms
used herein that are defined in the Plan shall have the meanings ascribed to
them in the Plan. If there is any inconsistency between these Terms and
Conditions and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms herein.
1.    Grant of Performance Shares. Pursuant to the provisions of (i) the Plan,
(ii) the individual Award Agreement governing the grant, and (iii) these Terms
and Conditions, the Employee may be entitled to receive Performance Shares. Each
Performance Share that becomes payable shall entitle the Employee to receive
from the Company one share of the Company's common stock ("Common Stock") upon
the expiration of the Incentive Period, except as provided in Section 13. The
actual number of Performance Shares an Employee will receive will be calculated
in the manner described in these Terms and Conditions, including Exhibit A, and
may be different than the Target Number of Performance Shares set forth in the
Award Agreement.





--------------------------------------------------------------------------------

-2-












2.    Incentive Period. Except as otherwise provided in Section 13 below, the
Incentive Period in respect of the Performance Shares shall commence on the
Performance Period Commencement Date specified in the Award Agreement and end on
the Performance Period End Date specified in the Award Agreement.
3.    No Dividend Equivalents. No dividend equivalents shall be paid to the
Employee with regard to the Performance Shares.
4.    Delivery of Shares. The Company shall deliver to the Employee a
certificate or certificates, or at the election of the Company make an
appropriate book-entry, for the number of shares of Common Stock equal to the
number of Performance Shares that have been earned based on the Company’s
performance during the Incentive Period as set forth in Exhibit A and
satisfaction of the Terms and Conditions set forth herein, which number of
shares shall be reduced by the value of all taxes withheld by reason of such
delivery; provided that the amount that is withheld[, or may be withheld at the
Employee’s discretion,] cannot exceed the amount of the taxes owed by the
Employee using the maximum statutory tax rate in the Employee’s applicable
jurisdiction(s). Except as provided in Sections 13 or 15, such delivery shall
take place on the Performance Share Payment Date. An Employee shall have no
further rights with regard to the Performance Shares once the underlying shares
of Common Stock have been delivered.
5.    Forfeiture and Cancellation of Right to Receive Performance Shares.
(a)    Termination of Employment. Except as provided in Sections 6, 13, and 15,
an Employee’s right to receive Performance Shares shall automatically be
cancelled upon the Employee’s termination of employment (as well as an event
that results in the Employee’s employer ceasing to be a subsidiary of the
Company) prior to the Performance Period End Date, and in such event the
Employee shall not be entitled to receive any shares of Common Stock in respect
thereof.





--------------------------------------------------------------------------------

-3-












(b)    Forfeiture of Performance Shares/Recovery of Common Stock. Pursuant to
its recoupment policy, the Company may forfeit an Employee’s Performance Shares
or recover shares of Common Stock issued in connection with a Performance Share.
Generally, under the Company’s recoupment policy, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under the securities laws, and
the Committee determines that:
(i)the fraud or intentional misconduct of the Employee contributed (either
directly or indirectly) to the noncompliance that resulted in the obligation to
restate the Company’s financial statements; and
(ii)a lower award of Performance Shares would have been made to the Employee had
it been based upon the restated financial results;
then the Company may, to the extent permitted by applicable law, and subject to
the approval of the Committee, forfeit Performance Shares awarded to the
Employee or seek to recoup shares of Common Stock issued in connection with
Performance Shares in excess of the amount that would have been received under
the accounting restatement. In each such instance, the Company may seek to
forfeit the Employee’s relevant Performance Shares or seek to recover the
relevant Common Stock issued in connection with a Performance Shares granted or
issued during the three-year period preceding the date the Company is required
to prepare the accounting restatement, regardless of whether the Employee is
then employed by the Company. In addition, the Company may assert any other
remedies that may be available to the Company, including, without limitation,
those available under Section 304 of the Sarbanes-Oxley Act of 2002.





--------------------------------------------------------------------------------

-4-












6.    Death, Disability, Retirement. Except as provided in Sections 13 or 15
below, in the event that the employment of the Employee shall terminate prior to
the Performance Period End Date by reason of death, permanent disability (as
determined under the Company’s Long Term Disability Plan), termination of
employment after attaining age 65, or termination of employment after both
attaining age 55 and completing at least 5 years of service, the Employee (or in
the case of the Employee's death, the Employee's estate or designated
beneficiary) shall be entitled to receive at the Performance Share Payment Date
the number of shares of Common Stock equal to the product of (i) the total
number of shares in respect of such Performance Shares which the Employee would
have been entitled to receive upon the expiration of the Incentive Period had
the Employee's employment not terminated, and (ii) a fraction, the numerator of
which shall be the number of full calendar months between the Performance Period
Commencement Date and the date that employment terminated, and the denominator
of which shall be the number of full calendar months from the Performance Period
Commencement Date to the Performance Period End Date. [Alternative Section 6 for
awards of Performance Shares to the Company’s CEO: Termination of Employment.
Any right to receive Performance Shares shall not be partially or fully
cancelled upon a voluntary or involuntary termination of employment during the
Incentive Period. Instead, the Employee’s right to receive Performance Shares
will be determined assuming that the Employee remains in continuous employment
through the Incentive Period.]
7.    Non-Assignability. Performance Shares may not be transferred, assigned,
pledged or hypothecated, whether by operation of law or otherwise, nor may the
Performance Shares be made subject to execution, attachment or similar process.
8.    Rights as a Shareholder. The Employee shall have no rights as a
shareholder by reason of the Performance Shares.





--------------------------------------------------------------------------------

-5-












9.    Discretionary Plan; Employment. The Plan is discretionary in nature and
may be suspended or terminated by the Company at any time. With respect to the
Plan, (a) each grant of Performance Shares is a one-time benefit which does not
create any contractual or other right to receive future grants of Performance
Shares, or benefits in lieu of Performance Shares; (b) all determinations with
respect to any such future grants, including, but not limited to, the times when
the Performance Shares shall be granted, the number of Performance Shares, and
the Incentive Period, will be at the sole discretion of the Company; (c) the
Employee’s participation in the Plan shall not create a right to further
employment with the Employee’s employer and shall not interfere with the ability
of the Employee’s employer to terminate the Employee’s employment relationship
at any time with or without cause; (d) the Employee’s participation in the Plan
is voluntary; (e) the Performance Shares are not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payment, bonuses, long-service awards, pension or retirement
benefits, or similar payments; and (f) the future value of the Performance
Shares is unknown and cannot be predicted with certainty.
10.    Effect of Plan and these Terms and Conditions. The Plan is hereby
incorporated by reference into these Terms and Conditions, and these Terms and
Conditions are subject in all respects to the provisions of the Plan, including
without limitation the authority of the Executive Compensation Committee of the
Board of Directors of the Company (the “Committee”) in its sole discretion to
make interpretations and other determinations with respect to all matters
relating to the applicable Award Agreements, these Terms and Conditions, the
Plan and awards made pursuant thereto. These Terms and Conditions shall apply to
the grant of Performance Shares made to the Employee on the date hereof and
shall not apply to any future grants of Performance Shares made to the Employee.





--------------------------------------------------------------------------------

-6-












11.    Notices. Notices hereunder shall be in writing and, if to the Company,
shall be addressed to the Secretary of the Company at 7950 Jones Branch Drive,
McLean, Virginia 22107, and, if to the Employee, shall be addressed to the
Employee at his or her address as it appears on the Company's records.
12.    Successors and Assigns. The applicable Award Agreement and these Terms
and Conditions shall be binding upon and inure to the benefit of the successors
and assigns of the Company and, to the extent provided in Section 6 hereof, to
the estate or designated beneficiary of the Employee.
13.    Change in Control Provisions.
Notwithstanding anything to the contrary in these Terms and Conditions, the
following provisions shall apply to the right of an Employee to receive
Performance Shares under the attached Award Agreement.
(a)    Definitions.
As used in Article 15 of the Plan and in these Terms and Conditions, a “Change
in Control” shall mean the first to occur of the following:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the





--------------------------------------------------------------------------------

-7-












Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or one of its affiliates, or (iv) any
acquisition pursuant to a transaction that complies with Sections 13(a)(iii)(A),
13(a)(iii)(B) and 13(a)(iii)(C);
(ii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;
(iii)    consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or entity resulting from such Business Combination (including, without
limitation, a corporation or entity that, as a





--------------------------------------------------------------------------------

-8-












result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or any corporation or
entity resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (C) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(b)    Acceleration Provisions. In the event of a Change in Control, the number
of Performance Shares payable to an Employee shall be calculated in accordance
with the Change in Control rules set forth in Exhibit A, subject to the vesting
rules set forth below.
(i) In the event of the occurrence of a Change in Control in which the
Performance Shares are not continued or assumed (i.e., the Performance Shares
are not equitably converted into, or substituted for, a right to receive cash
and/or equity of a successor entity or its affiliate), the Performance Shares
that have not been cancelled shall become fully vested and shall be paid out to
the Employee as soon as administratively practicable on or following the
effective date of





--------------------------------------------------------------------------------

-9-












the Change in Control (but in no event later than 30 days after such event),
provided that the Change in Control also constitutes a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Section 409A of the
Internal Revenue Code of 1986 (the “Code”) and the regulations and guidance
issued thereunder (“Section 409A”), and such payout will not result in
additional taxes under Section 409A. Otherwise, in the event of the occurrence
of a Change in Control in which the Performance Shares are not continued or
assumed, the vested Performance Shares shall be paid out at the earlier of the
Employee’s termination of employment or the Performance Share Payment Date.
(ii) In the event of the occurrence of a Change in Control in which the
Performance Shares are continued or assumed (i.e., the Performance Shares are
equitably converted into, or substituted for, a right to receive cash and/or
equity of a successor entity or its affiliate), the Performance Shares shall not
vest upon the Change in Control, provided that the Performance Shares that have
not vested under the other provisions of this Award shall become fully vested in
the event that the Employee has a “qualifying termination of employment” within
two years following the date of the Change in Control. In the event of the
occurrence of a Change in Control in which the Performance Shares are continued
or assumed, vested Performance Shares shall be paid out to the Employee at the
earlier of the Employee’s termination of employment or the Performance Share
Payment Date.
A “qualifying termination of employment” shall occur if the Company
involuntarily terminates the Employee without “Cause” or the Employee
voluntarily terminates for “Good Reason”. For this purpose, “Cause” shall mean:


•
any material misappropriation of funds or property of the Company or its
affiliate by the Employee;






--------------------------------------------------------------------------------

-10-












•
unreasonable and persistent neglect or refusal by the Employee to perform his or
her duties which is not remedied within thirty (30) days after receipt of
written notice from the Company; or

•
conviction, including a plea of guilty or of nolo contendere, of the Employee of
a securities law violation or a felony.

For this purpose, “Good Reason” means the occurrence after a Change in Control
of any of the following circumstances without the Employee’s express written
consent, unless such circumstances are fully corrected within 90 days of the
Notice of Termination described below:


•
the material diminution of the Employee’s duties, authorities or
responsibilities from those in effect immediately prior to the Change in
Control;

•
a reduction in the Employee’s base salary or target bonus opportunity as in
effect on the date immediately prior to the Change in Control;

•
failure to provide the Employee with an annual long-term incentive opportunity
the grant date value of which is equivalent to or greater in value than
Employee’s regular annual long-term incentive opportunity in effect on the date
of the Change of Control (counting only normal long-term incentive awards made
as a part of the regular annual pay package, not special awards not made on a
regular basis), calculated using widely recognized valuation methodologies by an
experienced compensation consultant at a nationally recognized firm;

•
the relocation of the Employee’s office from the location at which the Employee
is principally employed immediately prior to the date of the Change in Control
to a location 35 or more miles farther from the Employee’s residence immediately
prior to the Change in Control, or the Company’s requiring the Employee to be
based anywhere other than the Company’s offices at such location, except for
required travel on the Company’s business to an extent substantially consistent
with the Employee’s business travel obligations prior to the Change in Control;
or

•
the failure by the Company or its affiliate to pay any compensation or benefits
due to the Employee.

Any termination by the Employee for Good Reason shall be communicated by a
Notice of Termination that (x) indicates the specific termination provision in
the Award Agreement relied upon, and (y) to the extent applicable, sets forth in
reasonable detail the facts and circumstances





--------------------------------------------------------------------------------

-11-












claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated. Such notice must be provided to the Company within
ninety (90) days after the event that created the “Good Reason”.
(iii) If in connection with a Change in Control, the Performance Shares are
assumed (i.e., the Performance Shares are equitably converted into, or
substituted for, a right to receive cash and/or equity of a successor entity or
its affiliate), the Performance Shares shall refer to the right to receive such
cash and/or equity. An assumption of this Performance Share award must satisfy
the following requirements:


•
The converted or substituted award must be a right to receive an amount of cash
and/or equity that has a value, measured at the time of such conversion or
substitution, that is equal to the value of this Award as of the date of the
Change in Control;

•
Any equity payable in connection with a converted or substituted award must be
publicly traded equity securities of the Company, a successor company or their
direct or indirect parent company, and such equity issuable with respect to a
converted or substituted award must be covered by a registration statement filed
with the Securities Exchange Commission that permits the immediate sale of such
shares on a national exchange;

•
The vesting terms of any converted or substituted award must be substantially
identical to the terms of this Award; and

•
The other terms and conditions of any converted or substituted award must be no
less favorable to the Employee than the terms of this Award are as of the date
of the Change in Control (including the provisions that would apply in the event
of a subsequent Change in Control).

The determination of whether the conditions of this Section 13(b)(iii) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.
(c) Legal Fees. The Company shall pay all legal fees, court costs, fees of
experts and other costs and expenses when incurred by Employee in connection
with any actual, threatened or





--------------------------------------------------------------------------------

-12-












contemplated litigation or legal, administrative or other proceedings involving
the provisions of this Section 13, whether or not initiated by the Employee. The
Company agrees to pay such amounts within 10 days following the Company’s
receipt of an invoice from the Employee, provided that the Employee shall have
submitted an invoice for such amounts at least 30 days before the end of the
calendar year next following the calendar year in which such fees and
disbursements were incurred.
14.    Spin-Off. The Company has announced its intention to separate its digital
automotive marketplace business from its media and other digital businesses by
means of a spin-off (the “Spin-Off”) of a newly formed company named Cars.com
Inc. (“SpinCo”) which will own the digital automotive marketplace business.
Under the Spin-Off, the Company will distribute the stock of SpinCo to its
existing shareholders. In the event of the Spin-Off, the Target Number of
Performance Shares granted under this Award Agreement shall be adjusted if the
Employee remains employed with the Company, or its affiliates, in conjunction
with the Spin-Off, as follows:


•
The Target Number of Performance Shares under this Award Agreement will be
adjusted by multiplying such number by the “RemainCo Stock Conversion Ratio”.
The RemainCo Stock Conversion Ratio is equal to (i) divided by (ii) where: (i)
is the simple average of the volume weighted average per-share price of the
Company’s Common Stock trading “regular way with due bills” on the New York
Stock Exchange during each of the first five (5) full trading days immediately
before the Spin-Off; and (ii) is the simple average of the volume weighted
average per-share price of the Company’s Common Stock trading on the New York
Stock Exchange during each of the first five (5) full trading days immediately
after the Spin-Off. Such conversion shall be effected in a manner intended
generally to prevent the dilution or enlargement of rights under this Award
Agreement, provided that all determinations in connection therewith (including
the methodology for determining the value of a share for the RemainCo Stock
Conversion Ratio) shall be made by the Committee in its sole discretion.

•
Except as set forth above, the terms of the Award Agreement shall remain in
effect.






--------------------------------------------------------------------------------

-13-












15.    Employment or Similar Agreements. The provisions of Sections 1, 4, 5, 6
and 13 of these Terms and Conditions shall not be applied to or interpreted in a
manner which would decrease the rights held by, or the payments owing to, an
Employee under an employment agreement, termination benefits agreement or
similar agreement with the Company that pre-exists the Grant Date and contains
specific provisions applying to Plan awards in the case of any change in control
or similar event or termination of employment, and if there is any conflict
between the terms of such employment agreement, termination benefits agreement
or similar agreement and the terms of Sections 1, 4, 5, 6 or 13, the employment
agreement or termination benefits agreement shall control. [Additional language
for awards of Performance Shares to the Company’s CEO: For the avoidance of
doubt, this award shall not be treated as an award under the Long Term Incentive
Plan or any successor or replacement plan.]
16.    Grant Subject to Applicable Regulatory Approvals. Any grant of
Performance Shares under the Plan is specifically conditioned on, and subject
to, any regulatory approvals required in the Employee’s country. These approvals
cannot be assured. If necessary approvals for grant or payment are not obtained,
the Performance Shares may be cancelled or rescinded, or they may expire, as
determined by the Company in its sole and absolute discretion.
17.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in Virginia and agree that such litigation shall be conducted in
the courts of Fairfax County, Virginia or the federal courts of the United
States for the Eastern District of Virginia.





--------------------------------------------------------------------------------

-14-












18.    Compliance with Section 409A. This Award is intended to comply with the
requirements of Section 409A so that no taxes under Section 409A are triggered,
and shall be interpreted and administered in accordance with that intent (e.g.,
the definition of “termination of employment” (or similar term used herein)
shall have the meaning ascribed to “separation from service” under Section
409A). If any provision of these Terms and Conditions would otherwise conflict
with or frustrate this intent, the provision shall not apply. Notwithstanding
any provision in this Award Agreement to the contrary and solely to the extent
required by Section 409A, if the Employee is a “specified employee” within the
meaning of Code Section 409A and if delivery of shares is being made in
connection with the Employee’s separation from service other than by reason of
the Employee’s death, delivery of the shares shall be delayed until six months
and one day after the Employee’s separation from service with the Company (or,
if earlier than the end of the six-month period, the date of the Employee’s
death). The Company shall not be responsible or liable for the consequences of
any failure of the Award to avoid taxation under Section 409A.





--------------------------------------------------------------------------------

-15-












Exhibit A
Performance Share Calculation


The number of Performance Shares that the Employee will be entitled to receive
if the Employee satisfies the applicable service requirements will be calculated
based on how the Company’s Total Shareholder Return compares to the Total
Shareholder Return of the Comparator Companies during the Incentive Period
(i.e., the Company’s Total Shareholder Return will be ranked against the Total
Shareholder Return of the Comparator Companies). Specifically, the Committee
shall calculate the number of Performance Shares that may be paid to the
Employee by multiplying the Employee’s Target Number of Performance Shares by
the applicable percentage determined as follows:


1.
Calculate the Total Shareholder Return for the Company and each of the
Comparator Companies from the first day of the Incentive Period to the
applicable measurement date.

2.
Calculate the percentile ranking of each Comparator Company (excluding the
Company) based on its Total Shareholder Return during the applicable measurement
period;

3.
Determine the Company’s percentile ranking based on its Total Shareholder Return
and the percentile rankings of the Comparator Companies with Total Shareholder
Returns immediately above and below the Company using straight line
interpolation; and

4.
Calculate the Resulting Shares Earned percentage based on the Company’s
percentile ranking and the below chart using straight line interpolation. –The
Resulting Shares Earned percentage is the applicable percentage used to
determine the number of Performance Shares that have been earned.



Company’s Percentile in 3-Year TSR vs. Comparator Companies
Resulting Shares Earned (% of Target)
Value of Each Share Earned
90th or above
200%
Each share earned is also impacted by share price change during the cycle
70th
150%
50th
100%
30th
50%
<30th
0%
 



For purposes of calculating the payout, the Company’s performance versus the
Comparator Companies will be based on the average payout that would be made
based on the Company’s cumulative Total Shareholder Return relative to the
Comparator Companies at the end of each of the last 4 quarters of the Incentive
Period.


Other Rules:







--------------------------------------------------------------------------------

-16-












1.    In the event that the price of a share of the Company’s Common Stock on
the Performance Share Payment Date is more than 300% of the price of a share of
the Company’s Common Stock on the Performance Period Commencement Date, the
number of shares delivered under the Award will be reduced so the value of the
Award does not exceed 300% of the price of a share of the Company’s Common Stock
on the Performance Period Commencement Date multiplied by the number of
Performance Shares earned. For example, if (i) the Company’s share price is $10
on the Performance Period Commencement Date, (ii) the Employee’s Target Number
of Shares is 100, (iii) the Employee earns 100% of the Target Number of Shares
(or 100 shares), and (iv) the value of such shares on the Performance Share
Payment Date is $50, the number of the shares will be reduced because the value
of the shares on the Performance Share Payment Date exceeds 300% of the value of
the shares on the Performance Period Commencement Date. Specifically, the award
to the Employee would be reduced to 60 shares (i.e., (100 shares x (300% x
$10)/$50)).
2.    Comparator Companies that are involved in bankruptcy proceedings (and thus
no longer traded on a national securities exchange) during the Incentive Period
will remain in the group at -100% Total Shareholder Return.
3.    The following rules shall apply to Comparator Companies during the
Incentive Period:
(a)    If a Comparator Company enters into or becomes subject to a definitive
agreement to be acquired (whether by acquisition, merger, tender offer or
otherwise) on or before the last day of the second year of the Incentive Period,
the Comparator Company will be eliminated from the Total Shareholder Return
calculations for the entire period.  If, however, such an agreement is
rescinded, revoked or abandoned by the end of the second year of the Incentive
Period and no new agreement is entered into by the end of the second year, the
Comparator Company will be taken into account unless it is subject to another
rule set forth below.
(b)    If a Comparator Company is subject to a public announcement of a takeover
attempt or enters into or is subject to a definitive agreement to be acquired in
the third year of the Incentive Period, the Comparator Company will be fixed
above or below TEGNA using 30-trading day average prices for both companies up
to the day before the announcement of the takeover attempt or definitive
agreement. If fixed above TEGNA, such Comparator Company will be placed at the
top of the rankings of Comparator Companies, and if fixed below TEGNA, such
Comparator Company will be placed at the bottom of the rankings of Comparator
Companies.
(c)    If a Comparator Company enters into or is subject to a definitive
agreement to be acquired by TEGNA or one of its subsidiaries, it will be
eliminated from the Total Shareholder Return calculations for the entire
measurement period.
Definitions:


“Total Shareholder Return” means a fraction whose numerator is the stock price
change plus dividends paid on such stock (which are assumed to be reinvested in
the stock) and whose denominator is the stock price on the Performance Period
Commencement Date.







--------------------------------------------------------------------------------

-17-












“Comparator Companies” means:


CBS Corp.
Discovery Communications, Inc.
EW Scripps – CL A
Graham Holdings Co.
Gray Television, Inc.
Meredith Corp.
Nexstar Broadcasting Group
Scripps Networks Interactive
Sinclair Broadcast GP – CL A
Tribune Media Co.
Twenty-First Century Fox, Inc.
 



The Committee, in its sole discretion, is responsible for making the above
calculations.
Spin-Off


In the event of the Spin-Off, the following rules shall apply for calculating
Total Shareholder Return for an Employee who remains employed by the Company, or
its affiliates, in conjunction with the Spin-Off:


1.
The denominator for calculating Total Shareholder Return shall be adjusted by
dividing the value of a share of the Company’s Common Stock on the Performance
Period Commencement Date by the RemainCo Stock Conversion Ratio (“Adjusted
RemainCo Grant Date Price”).

2.
The value of any cash dividends on the Company’s Common Stock (which, in
accordance with the definition of “Total Shareholder Return” above, are deemed
reinvested in the Company’s Common Stock) that are paid prior to the date of the
Spin-Off (and consequently the assumed reinvestment returns on such dividends)
will be adjusted in the same manner as the denominator for Total Shareholder
Return (the “Adjusted RemainCo Pre-Spin Dividend”).

3.
In accordance with the definition of “Total Shareholder Return” above, following
the Spin-Off, the numerator for calculating Total Shareholder Return will be
calculated as the difference between (A) and (B) where (A) is the sum of (i) the
price of Company Stock on the relevant measurement dates, plus (ii) dividends
paid on such stock between the date of the Spin-Off and the relevant measurement
date (which dividends are assumed to be reinvested in the stock), plus (iii) the
Adjusted RemainCo Pre-Spin Dividend; and (B) is the Adjusted RemainCo Grant Date
Price.

4.
For purposes of the application of Item 1 under the heading “Other Rules” above,
the price of a share of the Company’s Common Stock on the Performance Period
Commencement Date shall be treated as equaling the Adjusted RemainCo Grant Date
Price.

Change In Control
In the event of a Change in Control to the Company and provided that the
Employee’s right to receive Performance Shares has not previously been
cancelled, the number of Performance Shares an Employee may be paid will be
calculated based on the Company’s relative Total Shareholder





--------------------------------------------------------------------------------

-18-












Return positioning on the date of the Change in Control and there will be no
four quarter averaging. Notwithstanding the foregoing, if the Change in Control
occurs in the first twelve (12) months of the Incentive Period, the Employee
will, instead, receive the Target Number of Performance Shares as set forth in
the Employee’s Award Agreement; provided that the Employee’s right to receive
Performance Shares has not previously been cancelled.
Code Section 162(m)
This Award is intended to comply with the requirements of Internal Revenue Code
Section 162(m) and the provisions of this Award shall be interpreted and
administered consistently with that intent. In that light, the following rules
shall apply to the award:
(a)
To the extent permitted by Code Section 162(m) and the Plan, the Committee shall
have the authority to adjust the number of Performance Shares that are payable
under the Award Agreement, adjust the Total Shareholder Return calculations or
alter the methodology for calculating the number of Performance Shares to take
into account the effects of a stock split, reverse stock split, stock dividend,
spin-off, reorganization, recapitalization or similar transaction.

(b)
The aggregate grant with respect to awards of Performance Shares or Restricted
Stock Units made in any one fiscal year to any one participant under the Plan
may not exceed the value of five hundred thousand (500,000) Shares.

(c)
Before any Performance Shares are paid to the Employee, the Committee will
certify, in writing, the Company’s satisfaction of the pre-established
performance target and the number of Performance Shares payable to the Employee.





Jan. 2017





